March 30, 2012

Mr. J. David Breemer
Pacific Legal Foundation
930 G Street
Sacremento, CA 95814

Mr. Barry C. Willey
Galveston County Legal Department
722 Moody, Fifth Floor
Galveston, TX 77550
Mr. Arthur Cleveland D'Andrea
Assistant Solicitor General
P.O. Box 12548 (MC059)
Austin, TX 78711-2548

RE:   Case Number:  09-0387
      Court of Appeals Number:
      Trial Court Number:  07-20409

Style:      CAROL SEVERANCE
      v.
      JERRY PATTERSON, COMMISSIONER OF THE TEXAS GENERAL LAND OFFICE; GREG
      ABBOTT, ATTORNEY GENERAL FOR THE STATE OF TEXAS; AND KURT SISTRUNK,
      DISTRICT ATTORNEY FOR THE COUNTY OF GALVESTON, TEXAS

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.   41367.    (Chief
Justice Jefferson not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk



Enclosure
|cc:|Mr. Charles F. Fulbruge III, Clerk|
|   |                                  |
|   |Mr. Richard McLaughlin J.S.D.,    |
|   |LL.M., J.D.                       |
|   |Ms. Patricia H. Janki M.D.        |
|   |Mrs. Evelyn Clark                 |
|   |Ms. Marie B. McDonald             |
|   |Ms. Joyce Bowman                  |
|   |Mr. Dewey A. Doga Jr.             |
|   |Mr. Luis Decker                   |